EXHIBIT 10.22

FIRST AMENDMENT TO LEASE AGREEMENT



This FIRST AMENDMENT TO LEASE AGREEMENT (this "Amendment") is entered into by
and between WIREDZONE PROPERTY, L.P. ("Landlord"), with its address at 6060
North Central Expressway, Suite 642, Dallas, Texas 75206, and COMBIMATRIX
CORPORATION, a Delaware corporation ("Tenant"), with its address at 6500 Harbour
Heights Parkway, Suite 301, Mukilteo, Washington 98275. Unless otherwise defined
herein, all capitalized terms used herein shall have the same meaning as
ascribed to such terms in the Lease (as hereinafter defined).


WITNESSETH:


WHEREAS, pursuant to the provisions of that certain Lease Agreement (the
"Lease"), dated October 19, 2000, executed by Landlord, as landlord, and Tenant,
as tenant, Tenant leased the Premises;


WHEREAS, Tenant has decided to lease certain additional space on the first floor
of the Building, and Landlord and Tenant now desire to amend certain terms and
provisions of the Lease in order to reflect the addition of such space to the
Premises and to memorialize certain other agreements and clarifications between
the parties.


NOW, THEREFORE, for and in consideration of the premises, the agreements and
covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Landlord
and Tenant do hereby expressly agree, covenant and acknowledge as follows:


1.  Addition to Premises. Effective as of January 15, 2001 (the "Expansion Space
Commencement Date"), Landlord hereby leases to Tenant an additional 4,697 square
feet of Rentable Space on the first floor and mezzanine level in the Building
(the "First Floor Additional Premises") as more particularly described on
Exhibit "A" attached hereto and made a part hereof. Notwithstanding the
foregoing, Tenant shall have the right to remeasure the First Floor Additional
Premises prior to January 31, 2001. The measurement calculation method must be
mutually acceptable to both Landlord and Tenant. If such remeasurement results
in a change in the above noted square footage, then such square footage shall be
adjusted to the new, mutually agreeable square footage and the rent set forth in
Paragraph 2 below shall adjust accordingly.


Tenant hereby leases the First Floor Additional Premises from Landlord for the
period of January 15, 2001 through October 31, 2008 (i.e., the Expiration Date
under the Lease) upon and subject to each of the terms, covenants and conditions
stated herein and in the Lease. The renewal option set forth in Rider No. 102 to
the Lease shall also be applicable to the First Floor Additional Premises. The
defined term "Premises", when used in the Lease, as amended by this Amendment,
shall hereafter be deemed to mean and refer to the combination of the Premises
(as presently defined in the Lease) and the First Floor Additional Premises.
Notwithstanding the specified Expansion Space Commencement Date, upon execution
of this Amendment Tenant shall be permitted early access to such First Floor
Additional Premises.


2.  Base Rental. Commencing on the Expansion Space Commencement Date and
continuing throughout the remainder of the Lease Term, Tenant shall pay Base
Rental for the Additional Premises in accordance with the then existing schedule
of Base Rental set forth in Rider No. 106 to the Lease (i.e., the price per
square foot enumerated in such schedule but with such rate to change in
accordance with the existing timetable for the change in rates for the initial
Premises). Such monthly payment shall be in addition to the payment of Base
Rental for the initial Premises set forth in the Lease.


3.  Tenant's Building Expense Percentage. On the Expansion Space Commencement
Date, Tenant's Proportionate Share shall be increased to 26.92%, which is the
percentage obtained by dividing (i) the 90,111 rentable square feet in the
Premises (inclusive of the First Floor Additional Premises) by (ii) the 334,758
rentable square feet in the Building (as limited, however, by the proviso set
forth in the definition of Tenant's Proportionate Share).


4.  Installation of Improvements to the Additional Premises. The First Floor
Additional Premises shall be delivered in its presently existing "as-is,"
"where-is" condition subject to Section 7 of the Lease. Subject to Landlord's
obligation to pay the Allowance described in Paragraph 7 of the Leasehold
Improvements Agreement (Exhibit "D" of the Lease),


1

--------------------------------------------------------------------------------



Tenant shall complete, at Tenant's sole expense, all Landlord-approved tenant
improvements. Landlord will have the right to approve the contractor, which
consent shall not be unreasonably conditioned, delayed or withheld. All
construction plans must be approved by Landlord, which approval shall not be
unreasonably conditioned, delayed or withheld, and all construction work will be
coordinated through Landlord's construction manager. The general terms and
provisions of the Leasehold Improvements Agreement (including, without
limitation, the $10.00 per square foot improvement allowance described in
Paragraph 7 therein) attached to the Lease shall govern the general
construction, by Tenant, of the improvements to the First Floor Additional
Premises.


5.  Brokerage. Tenant warrants that it has not had any dealings with any broker
or agent in connection with the negotiation or execution of this Amendment other
than Kidder Mathews & Segner Inc. (Tenant's agent) and Colliers International,
Inc. (Landlord's agent) and Tenant agrees to indemnify Landlord and hold
Landlord harmless from and against any and all cost, expense or liability for
commissions or other compensation or charges claimed by any other broker or
agent with respect to this Amendment. Pursuant to the terms of separate written
agreements between Landlord and Colliers International, Inc. and Kidder Matthews
& Segner Inc., Landlord shall be solely responsible for the payment of all
commissions, compensation or charges claimed by each such broker in connection
with the execution of this Amendment.


6.  Relocation. For purposes of the First Floor Additional Premises only, the
following terms and provisions regarding relocation shall be applicable:


"Landlord reserves the right to designate another location in the Building for
the First Floor Additional Premises at any time during the Lease Term, and if
Landlord elects to so designate a new location for the First Floor Additional
Premises, Tenant will vacate the old First Floor Additional Premises and move
into the new First Floor Additional Premises (which will contain substantially
the same number of square feet of Rentable Space as the old First Floor
Additional Premises) when the finish-out improvements therein are substantially
completed; provided, however, that Tenant shall be notified in writing at least
ninety (90) days prior to said relocation, and Landlord shall pay all reasonable
out-of-pocket moving expenses and all reasonable expenses for redesigning the
new First Floor Additional Premises in a manner reasonably comparable to the
design of the old First Floor Additional Premises. In the event the First Floor
Additional Premises are relocated, Base Rental and Tenant's Additional Rental
shall thereafter be calculated hereunder on the basis of the total Rentable
Space of the new First Floor Additional Premises."


7.  Electrical Usage and HVAC. Tenant acknowledges that such First Floor
Additional Premises will be submetered in accordance with the terms of Paragraph
5 of the Lease. In addition, given the intended usage of such First Floor
Additional Premises, Tenant will install and maintain, at Tenant's cost,
supplemental HVAC systems in such First Floor Additional Premises.


8.  No Defenses; No Representations or Warranties; Ratification. Tenant hereby
certifies to the personal and current knowledge of the undersigned authorized
signatory, that, as of the date of this Amendment, no disputes exist between
Landlord and Tenant, Landlord is not in default under the terms of the Lease and
the Lease is in full force and effect. Except as expressly provided in the Lease
and except for certain claims that Tenant may have concerning latent defects, if
any, as contemplated by Section 8 of the Lease, Tenant hereby further certifies
to the personal and current knowledge of the undersigned authorized signatory,
as of the date of this Amendment, Tenant has no claims against Landlord and has
no defenses or offsets to the full and timely performance by Tenant of each of
its duties and obligations under the Lease, whether monetary or otherwise. All
terms and conditions contained in the Lease concerning the condition of the
Premises shall apply to the Additional Premises. Without limiting Landlord's
representations, if any, or any obligations in the Lease (including those
relating to the condition of the Premises), Tenant represents and warrants to
Landlord that Tenant has conducted all such investigations as are necessary or
appropriate to confirm the acceptability of the physical condition and
characteristics of the First Floor Additional Premises, the size and dimensions
of the First Floor Additional Premises and the suitability of the First Floor
Additional Premises for Tenant's intended use, and that Tenant is not relying
upon or otherwise basing its decision to lease the First Floor Additional
Premises on any representations or warranties as to such matters made by or on
behalf of Landlord. Except as herein provided, all of the provisions of the
Lease shall remain in full force and effect as previously written. If any
explicit provisions of this


2

--------------------------------------------------------------------------------


Amendment and any corresponding provisions of the Lease shall conflict, then the
provisions of this Amendment shall govern.


IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Lease Agreement as of the 22 day of April 2001.




 
LANDLORD:
   
 
WIREDZONE PROPERTY, L.P.




 
By:
WiredZone Property GenPar, LLC,
   
its general partner
           
By: /s/ signature
 
   
Its:
           
TENANT:
         
COMBIMATRIX CORPORATION
         
By:
/s/ signature
 
Its:
Executive Vice President





3

--------------------------------------------------------------------------------




STATE OF TEXAS
§

§

COUNTY OF DALLAS
§



I certify that I know or have satisfactory evidence that Judson L. Pankey, is
the person who appeared before me, and said person acknowledged that he/she
signed this instrument, on oath stated that he/she was authorized to execute
this instrument and acknowledged it as the President of WiredZone Property
GenPar, LLC, general partner of WIREDZONE PROPERTY, L.P., to be the free and
voluntary act of such party for the uses and purposes mentioned in this
instrument.


DATED: APRIL 22, 2001.



[notary stamp]
/s/ Kelli B. Volhov

Print Name: Kelli B. Volhov
NOTARY PUBLIC in and for the State of Texas
residing at 1408 Stillmeadow, Mesquite, TX 75181
My Appointment expires: Aug 20, 2004





STATE OF WASHINGTON
§

§

COUNTY OF SNOHOMISH
§



I certify that I know or have satisfactory evidence that Patrick de Maynadier,
is the person who appeared before me, and said person acknowledged that he/she
signed this instrument, on oath stated that he/she was authorized to execute
this instrument and acknowledged it as the EVP of COMBIMATRIX CORPORATION, a
Delaware corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in this instrument.


DATED: January 22, 2001.



[notary stamp]
/s/ Lisa M. Chowanec

Print Name: Lisa M. Chowanec
NOTARY PUBLIC in and for the State of Washington
residing at 4500 Harbour Pte Blvd #232,
Mukilted WA 98275
My Appointment expires: 10-7-2004


4

--------------------------------------------------------------------------------




[firstamend_cbmx-page5.jpg]
5

--------------------------------------------------------------------------------

[firstamend_cbmx-page6.jpg]
6 